IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 45707


STATE OF IDAHO,                                     )
                                                    )
       Plaintiff-Appellant,                         )        Boise, September 2018 Term
                                                    )
v.                                                  )        Filed: November 29, 2018
                                                    )
DANIEL C. AMSTAD,                                   )        Karel A. Lehrman, Clerk
                                                    )
       Defendant-Respondent.                        )
                                                    )

       Appeal from the District Court of the Second Judicial District of the State
       of Idaho, Latah County. John R. Stegner, District Judge.

       The order of dismissal entered by the District Court is reversed and this
       case is remanded with instructions.

       Lawrence G. Wasden, Idaho Attorney General, Boise, attorney for
       Appellant. Kenneth K. Jorgensen argued.

       D. Ray Barker, Moscow, attorneys for Respondent. Andrea S. Hunter
       argued.

BEVAN, J.
                                    I. NATURE OF THE CASE
       This appeal concerns the interpretation of Idaho Code section 37-2732. The State charged
Daniel C. Amstad with violating section 37-2732 for “being present at or on premises of any
place where he knows illegal controlled substances are being manufactured or cultivated, or are
being held . . . .” Amstad moved to dismiss on the basis that he was in a vehicle, so his conduct
did not fall within the statute. The magistrate court granted the motion and dismissed the case.
The State appealed and the district court affirmed, holding that “premises” and “place” under
section 37-2732 do not include a parked vehicle. We reverse and remand with instructions.

                        II. FACTUAL AND PROCEDURAL BACKGROUND
       On January 20, 2017, an officer noticed a vehicle with foggy windows in the parking lot
near the Wallace Complex on the campus of the University of Idaho. As the officer approached

                                                1
the vehicle he smelled marijuana. The officer knocked on the passenger door, which Amstad
opened, revealing a baggie containing what the officer believed to be marijuana on the driver’s
lap. The State charged Amstad under Idaho Code section 37-2732 with frequenting a place
where drugs were being held for use. On March 28, 2017, Amstad moved to dismiss arguing that
a person cannot “frequent” a vehicle. The State responded and argued Amstad was at a “place”
where drugs were being used. The magistrate court granted Amstad’s motion and dismissed the
case.
        The State appealed, asserting that the magistrate court erred by holding that a parking lot
belonging to the University of Idaho was not a “premises of any place” under Idaho Code section
37-2732(d). On December 1, 2017, the district court issued its memorandum opinion on appeal.
At the outset, the district court challenged what it called the State’s attempt to reframe the issue
to analyze a parking lot versus a vehicle; instead, the district stated it would only analyze the
issue as it was presented to the magistrate court, i.e., “whether a person can be ‘present at or on
the premises of any place’ if they [sic] are in a vehicle.” The district court later held that it was
clear that the definitions of “premises” or “place” do not include a car. The State timely
appealed.
                                       III. ISSUE ON APPEAL
        Whether the district court erred when it concluded that a vehicle is not within the scope
        of Idaho Code section 37-2732(d).

                                 IV. STANDARD OF REVIEW
        This Court exercises free review over statutory interpretation because it presents a
question of law. State v. Owens, 158 Idaho 1, 3, 343 P.3d 30, 32 (2015). On review of a decision
rendered by a district court in its intermediate appellate capacity, the reviewing court “directly
review[s] the district court’s decision to determine whether it correctly decided the issues
presented to it on appeal.” Borley v. Smith, 149 Idaho 171, 176, 233 P.3d 102, 107 (2010).

                                            V. ANALYSIS
A.      The district court erred when it held that Amstad’s presence in a vehicle precluded
        liability under Idaho Code section 37-2732.
        As we noted in State v. Dunlap,
        [t]he objective of statutory interpretation is to derive the intent of the legislative
        body that adopted the act. Statutory interpretation begins with the literal language
        of the statute. Provisions should not be read in isolation, but must be interpreted in

                                                  2
          the context of the entire document. The statute should be considered as a whole,
          and words should be given their plain, usual, and ordinary meanings. It should be
          noted that the Court must give effect to all the words and provisions of the statute
          so that none will be void, superfluous, or redundant. When the statutory language
          is unambiguous, the clearly expressed intent of the legislative body must be given
          effect, and the Court need not consider rules of statutory construction.

155 Idaho 345, 361–62, 313 P.3d 1, 17–18 (2013) (quoting State v. Schulz, 151 Idaho 863, 866,
264 P.3d 970, 973 (2011)). Alternatively, a statute is ambiguous where the language is capable
of more than one reasonable construction. Jen-Rath Co., Inc. v. Kit Mfg. Co., 137 Idaho 330,
335, 48 P.3d 659, 664 (2002). That said, “[a]mbiguity is not established merely because differing
interpretations are presented to a court; otherwise, all statutes subject to litigation would be
considered ambiguous.” Hamilton ex rel. Hamilton v. Reeder Flying Serv., 135 Idaho 568, 572,
21 P.3d 890, 894 (2001) (internal citation omitted).
          As a threshold matter, we must consider whether the district court erred when it
determined the State was advancing a new theory on appeal. The notice of appeal which the
State filed in the magistrate court noted:

                   The State intends to assert in the appeal that the Magistrate Judge erred in
          his interpretation of Idaho Code 37-2732(d). In particular, the Magistrate erred by
          holding that a parking lot belonging to the University of Idaho where Defendant is
          alleged to have violated the statute does not come within the purview of the
          statute.
          The State’s opening brief to the district court further stated the issue on appeal as follows:
“Did the magistrate err in determining that the west Wallace Complex parking lot belonging to
the University of Idaho is not ‘the premises of any place’ under I.C. § 37-2732(d)?” In its
memorandum opinion the district court found that “to change the issue as being a question about
a parking lot when the facts are undisputed and the existing law analyzed dealt with a person’s
presence in a car is to engage in sophistry.” It appears that the district court was attempting to
apply the basic principle that a party is not permitted to advance new theories for the first time on
appeal. See e.g., Mickelsen Const., Inc. v. Horrocks, 154 Idaho 396, 405, 299 P.3d 203, 212
(2013). However, the district court erred when it determined that the State was advancing a new
theory.
          In the proceedings before the magistrate court, Amstad relied on two magistrate courts’
decisions and a report of the Boise City Community Ombudsman addressing the issue. The

                                                    3
district court correctly quoted the State’s description of the issue presented before the magistrate
court. 1 The district court then took an overly narrow approach by relying on a single sentence in
which the State identified the issue. We find that the State’s briefing to the magistrate court
advanced the broader argument that a vehicle in a parking lot is a “place.” The State argued:
                Here, the stationary Honda in the Wallace complex parking lot was not
        used for traveling, but for smoking marijuana. Unlike the vehicles in the three
        opinions that were used for travelling, CH’s Honda was in a fixed position,
        parked, stationary, and not even running. Not only did CH admit that he lets his
        friends use his car for smoking marijuana, Sharp, the passenger in the backseat,
        stated that they walked from the dorms to the car to smoke marijuana. Based on
        these facts, the Honda was not used for travel, but as a place that the three friends
        walked to for the purpose of smoking marijuana.
        Later in its brief, the State argued,
        Right now, as enforcement includes cars such as CH’s Honda, students in dorms
        walk to their cars to smoke marijuana because it is difficult to conceal in their
        rooms. Under Defendant’s proposed construction of the statute, students will be
        immune from I.C. § 37-2732(d) if they just simply walk to their cars. This creates
        even more incentive to smoke marijuana in their cars.
                Not only will the increased activity in the parking lots lead to more drug
        use and law violations such as possession, it would create a major risk to society
        as well.
        In light of these arguments, we hold that the State has consistently maintained that a
parked car in a parking lot is a “place” for purposes of Idaho Code section 37-2732(d).
        Idaho Code section 37-2732 provides, in pertinent part:
        (d) It shall be unlawful for any person to be present at or on premises of any place
        where he knows illegal controlled substances are being manufactured or
        cultivated, or are being held for distribution, transportation, delivery,
        administration, use, or to be given away. . . .
I.C. § 37-2732(d). The question on appeal is whether a person in a vehicle in a parking lot can be
“present at or on premises of any place where he knows illegal controlled substances are . . .
being held.” Id. Statutory interpretation begins with the literal language of the statute. Dunlap,
155 Idaho at 361, 313 P.3d at 17.




1
 The State’s Response to Defendant’s Motion to Dismiss states: “The question presented to this Court is whether a
person can be ‘present at or on the premises of any place’ if they [sic] are in a vehicle.”
                                                       4
       Amstad argues that for his conduct to be criminally culpable under section 37-2732(d),
the definition of “place” would need to include a motor vehicle. Black’s Law Dictionary defines
“place” as:
       This word is a very indefinite term. It is applied to any locality, limited by
       boundaries, however large or however small. It may be used to designate a
       country, state, county, town, or a very small portion of a town. The extent of the
       locality designated by it must generally be determined by the connection in which
       it is used. In its primary and most general sense means locality, situation, or site,
       and it is also used to designate an occupied situation or building.
PLACE, Black’s Law Dictionary (6th ed. 1990). On the other hand, “premises” is defined as:
“[a] house or building, along with its grounds; esp., the buildings and land that a shop, restaurant,
company, etc. uses.” PREMISES, Black’s Law Dictionary (10th ed. 2014). Due to the indefinite
nature of the word “place” we hold that the plain language of Idaho Code section 37-2732(d) is
ambiguous; therefore, this Court must construe the statute to mean what the Legislature intended
it to mean by examining the literal words of the statute, the reasonableness of proposed
constructions, the public policy behind the statute, and its legislative history. City of Sandpoint v.
Sandpoint Indep. Highway Dist., 139 Idaho 65, 69, 72 P.3d 905, 909 (2003).
       Section 37-2732 was enacted in 1971; however, the statute was amended in 1972 to add
the section at issue, which read:
       It shall be unlawful for any person to knowingly frequent places where illegal
       controlled substances are being held for distribution, transportation, delivery,
       administration, use, or to be given away. . . .
Idaho Session Laws 1972, ch. 133 § 6 p. 261. In 1977 the Legislature modified subsection (d) to
include the current language:
       It shall be unlawful for any person to be present at or on premises of any place
       where he knows illegal controlled substances are being manufactured or
       cultivated, or are being held for distribution, transportation, delivery,
       administration, use, or to be given away. . . .
I.C. § 37-2732(d). The purpose of the change was to make the charge easier to prove because the
Legislature was concerned with how difficult it was to prove “frequenting” verses proving
whether someone was “at or present.” Minutes of the House Judiciary, Rules and Administration
Committee, February 9, 1977, p.1. However, this amendment does not expressly address whether
a vehicle constitutes a “place”. Even so, this does not mean that a vehicle cannot be at a place or



                                                  5
on premises of any place. Indeed, a person does not leave a location simply by entering a parked
vehicle.
       That said, Amstad asserts that the Legislature did not intend for a person in a vehicle to
be criminally liable under section 37-2732(d) because the statute does not directly reference
vehicles. In support of this argument Amstad cites to a separate portion of the Idaho Code where
the Legislature chose to define “premises” explicitly to include a vehicle. See I.C. § 37-
2737A(2)(a) (as used in this section, “premises” means any: “[m]otor vehicle or vessel . . . .”).
However, the Legislature’s failure to mention vehicles in section 37-2732(d) does not insulate
people who are in vehicles from knowingly being at a place or on the premises of a place where
illegal drugs are being held under the statute. The plain reading of the statute would include a
vehicle in a parking lot. Such a conveyance is “present at or on premises of any place . . . .”
       Amstad opened the passenger door of the vehicle and the officer saw a baggie containing
what he believed to be marijuana on the driver’s lap, so Amstad was charged with violating
Idaho Code section 37-2732(d). The fact that Amstad was in a vehicle does not protect him from
liability under the statute. Because a vehicle can be at or on premises of a place, a person within
a vehicle is also capable of being at or on premises of a place. As a result, we hold that the
district court erred when it affirmed the magistrate court’s decision granting Amstad’s motion to
dismiss.

                                         VI. CONCLUSION
       The district court decision affirming the magistrate court is reversed and the case is
remanded to the district court with instructions to reverse and remand to the magistrate court for
further proceedings consistent with this Opinion.
       Chief Justice BURDICK, Justices HORTON, BRODY, and Justice pro tem TROUT,
CONCUR.




                                                  6